Citation Nr: 0333008	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disorder.  

2.  Entitlement to service connection for perianal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a left knee disorder and a perianal cyst.  He 
subsequently perfected timely appeals regarding each of these 
issues.  The RO issued a Statement of the Case (SOC) in March 
2002.

In June 2002, the veteran presented testimony at a regional 
office hearing before a Decision Review Officer (DRO) at the 
RO in Waco, Texas.  A transcript of this hearing was prepared 
and associated with the veteran's VA claims folder, and a 
Supplemental Statement of the Case (SSOC) was issued by the 
DRO in July 2002.  After the veteran submitted comments in 
response to the transcript in August 2002, the DRO issued 
another SSOC in September 2002.

REMAND

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).

Notwithstanding the lack of evidence of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the currently claimed disability was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

At the outset of this discussion, the Board notes that the 
veteran's service medical and personnel records appear to 
have been destroyed in a fire at the National Personnel 
Records Center in 1973.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

While VA has a duty to obtain all records in its possession, 
the veteran's input will generally be necessary to identify 
pertinent records of private medical records and ensure that 
every effort is made to secure copies thereof.  The Court has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street." Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

The veteran has indicated that he was first treated for his 
perianal cyst in 1967 and for his left knee in the late 
1970s.  Specifically, he stated in his August 2002 comments 
on his hearing transcript that he first sought treatment for 
the cyst around 1967, went again in 1979, and then most 
recently was treated in 1996 or 1997.  He did not identify 
the source of the private medical treatment, and no medical 
records from this treatment are included in the file.  In the 
same document the veteran also indicated that he sought 
treatment from Dr. Davison in the late 1970s for his left 
knee disorder.  The Board notes that, while more recent 
records from Dr. Davison appear in the file, those from the 
late 1970s are absent.

When the Board determines that the record before it is 
inadequate to base a decision upon, a remand is required.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The medical 
records from the veteran's initial visits for both the left 
knee disorder and the pilonidal cyst are necessary to 
determine whether these conditions are service related.  
Although it is possible that such records may not contain 
sufficient evidence to link the claimed disability to 
service, the Board cannot be certain about their contents if 
they are not before us.  Since these medical records are not 
included in the file, attempts should be made to obtain them 
on remand.  

With regard to procedural matters, the Board notes that, in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), became 
law.  Regulations implementing the VCAA have also been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the Court provided guidance 
regarding notice requirements under the VCAA, and in Charles 
v. Principi, 16 Vet. App. 370 (2002), the Court noted that 
the Board must identify documents in the file which establish 
compliance with the VCAA.  

Subsequently, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
Federal Circuit determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Furthermore, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in DAV, supra, (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA notification was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being remanded to allow the RO to obtain and consider 
any available outstanding pertinent medical records and make 
a determination as to the veteran's medical history, the RO 
must take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed for response to a VCAA notice.  We are aware 
that pending legislation may affect the holding in PVA.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations are 
satisfied in accordance with the judicial 
precedents in PVA, DAV, Quartuccio, and 
Charles, 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal authority.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what he 
needs to establish his claims for service 
connection for a left knee disorder and a 
perianal cyst, what the evidence shows, and of 
his and VA's respective responsibilities in 
claims development.  The veteran should be 
afforded the requisite period of time to 
respond.

2.  In addition, the RO should contact the 
veteran and obtain the names and addresses of 
all medical care providers who treated the 
veteran for left knee problems and a cyst 
since separation from service in 1956, records 
of which treatment are not already of record.  
Specifically noted in this regard are medical 
records of treatment reportedly received for a 
perianal cyst in 1967, and medical records of 
his initial treatment for his left knee 
problem by Dr. Davison, reported as occurring 
in the late 1970s.  After securing the 
necessary release forms, the RO should obtain 
any such pertinent records and associate them 
with the claims folder.  The RO should notify 
the veteran if identified records are 
unavailable.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that it is 
adequate for appellate review, including 
consideration as to whether a VA medical 
examination or nexus opinion should be 
obtained.  The RO should then readjudicate the 
veteran's claims  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


